Citation Nr: 0116139	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy due to a lightning strike.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his brother
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.  

The veteran's claim for service connection for residuals of a 
lightning strike had been originally denied by the RO in an 
April 1974 rating decision.  This decision is final.  In 
order to open a previously disallowed claim that has become 
final, a claimant must submit new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  Therefore, even though the 
RO developed the case as if it were a new claim, the issue of 
whether new and material evidence has been presented to 
reopen the claim for service connection for peripheral 
neuropathy secondary to a lightning strike must first be 
addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  Accordingly, the issue has been 
recharacterized as noted on the preceding page.  

The Board notes that, in conjunction with a videoconference 
hearing before the undersigned Member of the Board in October 
2000, the veteran submitted additional evidence with a waiver 
of RO review in accordance with 38 C.F.R. § 20.1304 (2000).  
In addition, the veteran and his attorney raised the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  That issue has not been adjudicated 
by the RO and has not been certified for appellate review.  
Therefore, it will not be addressed in this decision.  It is 
referred to the RO for appropriate development.  

In her October 2000 Brief, the veteran's attorney vaguely 
asserted that there was clear and unmistakable error in 
various rating decisions.  However, it was not clear to the 
Board what specific claim may be referred to the RO.  The 
veteran's representative is requested to review her 
contentions and clarify her assertions in writing in order to 
raise any viable claims of clear and unmistakable error with 
the RO.  The veteran's representative also vaguely asserted 
that the veteran had submitted various claims that had not 
been addressed by the RO, and therefore were pending.  The 
Board has reviewed the claims file, and, with the exception 
of the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for PTSD 
(which has been referred above), did not identify any pending 
claims.  Again, the attorney is advised that she should 
clarify any assertions in writing and raise any additional 
viable claims with the RO.  

The issue of entitlement to service connection for peripheral 
neuropathy due to exposure to Agent Orange will be addressed 
in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  In April 1974, the RO denied the veteran's original claim 
for service connection for residuals of a lightning strike, 
based upon a finding that there was no evidence of any 
current disability related to the incident; and for service 
connection for anxiety reaction, based on a finding that it 
was not shown that the condition was incurred in or 
aggravated by the veteran's active military service.  The 
veteran did not appeal this decision.  

3.  The veteran has submitted additional medical evidence 
which tends to show that his currently diagnosed peripheral 
neuropathy may be related to a lightning strike he sustained 
in service.  

4.  The veteran has not submitted additional medical evidence 
which shows that any currently diagnosed anxiety disorder had 
its onset or was caused by his military service.  


CONCLUSIONS OF LAW

1.  The April 1974 decision of the RO that denied the 
veteran's original claim for service connection for residuals 
of a lightning strike and anxiety reaction is final.  
38 U.S.C.A. § 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.104, 20.302 (2000).  

2.  The additional evidence received subsequent to the April 
1974 RO decision is new and material, and the claim for 
service connection for peripheral neuropathy due to a 
lightning strike is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

3.  The additional evidence received subsequent to the April 
1974 RO decision is not new and material, and the claim for 
service connection for anxiety neurosis may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  That law substantially revised VA's duty to assist 
claimants for VA benefits.  It also included an enhanced duty 
to notify the claimant as to what information and evidence is 
necessary to substantiate the claim.  In this case, all 
relevant evidence has been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  The RO sent a letter to the veteran in 
April 2000 advising him of the evidence needed to support his 
claim requesting that he submit any additional records 
available.  Accordingly, the Board finds that VA's duties set 
forth in the VCAA have been substantially complied with, and 
no useful purpose would be served by remanding the issues 
addressed below to the RO for additional consideration of the 
new law.  The Board also notes that the provisions of the 
VCAA do not require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
as described in 38 U.S.C.A. § 5108.

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

A.  Peripheral Neuropathy Due to a Lightning Strike

In an April 1974 rating decision, the RO denied the veteran's 
original claim for service connection for residuals of an 
electrical shock based on a finding that no residual 
disability from the claimed incident was shown.  The evidence 
of record at the time the decision was made consisted of the 
veteran's statements that he had been struck by lightning 
while he was showering in an outdoor shower in Vietnam.  He 
lost consciousness for a few minutes and was brought to the 
dispensary where he was treated conservatively.  The service 
medical records did not show any evidence of any residual 
disability related to being struck by lightning.  In 
addition, upon VA examination in March 1974, the examiner 
concluded that the veteran had electrical shock by history, 
without residuals.  The veteran was informed of this decision 
under a cover letter dated April 24, 1974.  However, he did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the April 1974 
denial.  The veteran has submitted a private medical 
statement from Thomas W. Atkinson, M.D., dated in October 
2000, which sets forth an opinion that the veteran has 
peripheral neuropathy which may have been caused by the 
lightning strike he sustained in service.  The Board finds 
that this additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, the 
veteran has submitted new and material evidence, and the 
claim for service connection for peripheral neuropathy due to 
a lightning strike is reopened.  

B.  Anxiety Neurosis

In an April 1974 rating decision, the RO denied the veteran's 
original claim for service connection for anxiety reaction 
based on a finding that there was no medical evidence which 
indicated that the disorder was incurred in or aggravated by 
service.  The evidence of record at the time the decision was 
made consisted of the veteran's statements that he had 
problems with his nerves.  The service medical records did 
not show any evidence of any treatment for an anxiety 
disorder.  Upon VA psychiatric examination in March 1974, the 
veteran was diagnosed with mild psychoneurotic anxiety 
reaction.  Medical records from the Oklahoma Veterans Center, 
dated in January 1974, documented that the veteran had been 
treated for anxiety reaction and an upper respiratory tract 
infection.  There was no indication that the condition was 
causally related to the veteran's military service.  The RO 
denied service connection and informed the veteran that his 
nervous condition was not incurred in or aggravated by 
service in a letter dated April 24, 1974.  The veteran did 
not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

As suggested by the factual background set out above, 
evidence available to the RO in April 1974 showed that the 
veteran had been first diagnosed with anxiety reaction in 
January 1974.  However, neither the records from the Oklahoma 
Veterans Center, nor the VA examination in March 1974 related 
the veteran's currently diagnosed condition to his military 
service.  To date, the veteran has not submitted any medical 
evidence that contradicts this finding.  He has submitted 
duplicate medical records which show that he was diagnosed 
with an anxiety reaction, and VA inpatient records related to 
his treatment for alcohol addiction.  During his October 2000 
videoconference hearing he reported treatment from Jonathan 
D. Cargill, Ph.D., and an October 2000 psychological 
evaluation from this doctor is of record.  The diagnoses 
included PTSD and generalized anxiety.  None of the records 
which have been submitted contains a medical opinion that any 
currently diagnosed anxiety disorder was incurred in or 
aggravated by service.  The absence of evidence that any 
current anxiety disorder had its onset in service or is 
related to service was the basis of the earlier RO denial.  

Furthermore, the veteran's and his attorney's statements and 
hearing testimony alone are insufficient to establish such a 
causal relationship.  The Board has considered the 
contentions of the veteran and representative and, inasmuch 
as they are offering their own medical opinion and diagnoses, 
notes that the record does not indicate that they have any 
medical expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  These assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Accordingly, the Board finds that the 
veteran has failed to meet his burden of submitting new and 
material evidence that any current anxiety disorder had its 
onset in service or is related to service.  His claim for 
service connection for anxiety reaction may not be reopened.  
38 C.F.R. § 3.156(a).  See Hodge, supra.  



ORDER

New and material evidence has been presented to reopen the 
claim of service connection for peripheral neuropathy due to 
a lightning strike, to this extent, the appeal is granted.

New and material evidence has not been presented to reopen 
the claim for service connection for anxiety neurosis, the 
appeal of this issue is denied. 


REMAND

In light of the Board's decision that the claim for service 
connection for peripheral neuropathy due to a lightning 
strike may be reopened, it must be returned to the RO for 
further action.

As discussed in the decision above, on November 9, 2000, the 
President signed the VCAA.  That law substantially revised 
VA's duty to assist claimants for VA benefits.  It also 
included an enhanced duty to notify the claimant as to what 
information and evidence is necessary to substantiate the 
claim.  The Board has determined that further development is 
required on the claims of entitlement to service connection 
for peripheral neuropathy due to either Agent Orange or a 
lightning strike in order to comply with the VCAA.  

In particular, the veteran and his attorney have asserted 
that the veteran served in combat duty during his tour in 
Vietnam and that he should have been awarded the Purple Heart 
and the Combat Infantryman Badge (CIB).  During his October 
2000 videoconference hearing, the veteran testified that he 
had no official records showing that he was awarded the CIB 
and it was not listed on his DD 214.  He stated that his 
duties included security guard, patrols, and traveling on 
helicopters (T-19, 20).  He testified that he was assigned to 
the 2nd platoon, C Company of the 11th Combat Aviation Bn (T-
35).  He also stated that it was part of the 16th Infantry 
Div.  He reported receiving the CIB in September 1966 (T-36).  
However, there has 


been no official verification on this point.  In order to 
accept his statements alone that he was struck by lightning 
in service, it must be established that he served in a combat 
capacity.  See 38 C.F.R. § 1154(b) (2000).  The Board notes 
that the veteran's submission of a photocopy of awards and 
citations placed on a shirt is insufficient for this purpose.  
The veteran should submit any statements from buddies who may 
verify his assertions, and the RO should attempt to verify 
this information through the appropriate channels.  

The veteran has submitted a private medical statement, dated 
in October 2000, from Thomas W. Atkinson, M.D., which sets 
forth an opinion that the veteran has peripheral neuropathy 
which may have been caused by the lightning strike the 
veteran claims he sustained in service or Agent Orange.  
During his October 2000 videoconference hearing the veteran 
described the incident of being struck by lightening.  He  
testified it occurred while he was taking a shower in 
Vietnam.  He had no actual burns, but he had pain and now has 
a diagnosis of peripheral neuropathy (T 15-17).  He submitted 
a copy of a treatise which indicated that it was common for 
peripheral neuropathy to be caused by electrical injuries; 
and that typically neurologic deficits were seen initially or 
up to three years later.  The veteran has testified that 
peripheral neuropathy was first diagnosed in 1998 or 1999.  
Dr. Atkinson should be provided an opportunity to clarify his 
opinion.  In addition, he has not provided any rationale for 
his statement that the veteran's current peripheral 
neuropathy could be related to Agent Orange and he has not 
indicated that he has any expertise in that area.  He should 
be asked for an additional statement in support of his 
assertions on this point as well.  The Board notes that 
disease associated with exposure to certain herbicide agents 
include acute and subacute peripheral neuropathy and that the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e) (2000).  In 
addition, as part of VCAA, there is an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  

2.  The RO should obtain any additional 
service records that may verify whether 
the veteran served in combat in Vietnam, 
including a full listing of what honors 
and citations he was awarded.  The 
veteran's testimony at his 
videoconference hearing concerning his 
unit assignment is noted above.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
peripheral neuropathy since his discharge 
from service.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records that are not 
already in the file must be associated 
with the claims folder.  

5.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

6.  The veteran should be provided the 
opportunity to submit a follow-up 
statement from Dr. Atkinson, providing a 
rationale for his opinions that the 
veteran's peripheral neuropathy may be 
due to either a lightning strike or 
exposure to Agent Orange in service.  He 
may provide any pertinent professional 
information regarding his expertise in 
the area of Agent Orange.  Any additional 
records received should be associated 
with the claims file.

7.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
neurologic examination to determine the 
nature and etiology of any peripheral 
neuropathy shown to be present.  The 
veteran's claims file, including a copy 
of this REMAND, should be made available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  The examiner's 
attention is called to the October 2000 
opinion provided by Dr. Atkinson and any 
additional evidence that may have been 
submitted as well as the evidence already 
in the claims file including and the 
veteran's testimony discussed above.  All 
tests and studies deemed necessary should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that any peripheral neuropathy shown to 
be present is related to the veteran's 
exposure to Agent Orange and/or being 
struck by lightening in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report. 

8.  When the above development has been 
completed, and the provisions of the 
VCAA, § 3, U.S.C. § 5102 (2000) 
pertaining to duty to assist have been 
fully carried out, the RO should 
readjudicate the issue of entitlement to 
service connection for peripheral 
neuropathy due to exposure to Agent 
Orange in service or a lightning strike 
in service.  If either of the 
determinations remains adverse to the 
veteran, he and his attorney should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



